EDWARDS, Judge.
On April 7, 1978, National Safe Corporation, the appellee, filed a motion to dismiss this appeal, contending that the trial court’s judgment, granting a partial summary judgment, is an interlocutory judgment and is not appealable absent a showing of irreparable injury.
We find this contention untenable.
All summary judgments, whether they grant all or only a part of the relief prayed for, are final judgments and consequently are appealable. LSA-C.C.P. arts. 968 and 2083. See Beckham v. Hartford Accident and Indemnity Company, 137 So.2d 99 (La.App. 3rd Cir. 1962).
Accordingly, the motion to dismiss is denied at appellee’s cost.
MOTION DENIED.